Citation Nr: 1205036	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of a brain tumor.

2. Entitlement to an increased evaluation for residuals of a left patella fracture, currently rated as 10 percent disabling.

3. Entitlement to an increased evaluation for residuals of a right patella fracture, currently rated as 10 percent disabling prior to June 23, 2003, 20 percent disabling for the period June 23, 2003, to April 25, 2010, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2009, the appellant was notified of the time and location of his requested Board hearing in connection with the instant appeal. See 38 C.F.R. § 20.704(b) (2011). He failed to report for the hearing, however, and no request for postponement was received.  Accordingly, the Board will proceed with the appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).

This case was brought before the Board in March 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. A brain tumor, or residuals thereof, was not manifest in active service or within one year of service discharge; any current residuals of a brain tumor are not otherwise etiologically related to such service.

2. The Veteran's left knee disability is manifested by no more than slight instability with noncompensable limitation of motion on both flexion and extension and objective evidence of painful motion throughout the appeal period; x-ray evidence demonstrates degenerative arthritis of the left knee as of January 4, 2007.  There is no evidence of malunion or nonunion of the left tibia.

3. The Veteran's right knee disability is manifested by no more than slight instability throughout the appeal period.  There is no evidence of malunion or nonunion of the right tibia.

4. Prior to April 26, 2010, the Veteran's right knee disability is manifested by no more than noncompensable limitation of motion on both flexion and extension with objective evidence and painful motion and x-ray evidence of degenerative arthritis of the right knee.

5. As of April 26, 2010, the Veteran's right knee disability is manifested by flexion of the right leg limited to no more than 100 degrees with extension limited to 20 degrees of motion.


CONCLUSIONS OF LAW

1. Residuals of a brain tumor were not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

2. The criteria for an evaluation in excess of 10 percent for residuals of a left patella fracture based on instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3. The criteria for a separate evaluation of 10 percent, but not greater, for residuals of a left patella fracture based on arthritis with painful motion as of January 4, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

4. The criteria for a separate evaluation of 10 percent, but not greater, for residuals of a right patella fracture based on instability of the right knee have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

5. The criteria for an evaluation in excess of 10 percent for residuals of a right patella fracture based on arthritis and/or limitation of motion have not been met prior to April 26, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

6. The criteria for an evaluation of 30 percent, but not greater, for residuals of a right patella fracture based on limitation of extension have been met as of April 26, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)). 

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in September 2003 and additional notice in June 2008.  The claim was subsequently readjudicated, most recently in a March 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations for his disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant case was previously remanded in March 2010 for additional development.  Specifically, the Board determined the Veteran should be provided additional VA examinations to determine the severity of his service-connected bilateral knee disabilities, as well as to obtain an etiological opinion related to service connection claim for residuals of a brain tumor.  The Veteran was provided a VA orthopedic examination in April 2010, which the Board has found to be adequate for rating purposes.  With respect to the Veteran's service connection claim, while the June 2010 VA examination is inadequate for the purposes of determining service connection, the Board subsequently sought, and obtained, a Veteran's Health Administration (VHA) medical opinion from a neurosurgeon that provides an adequate opinion and supporting rationale regarding the Veteran's claim of service connection.  See Barr, supra.  As such, there has been substantial compliance with the March 2010 remand, and adjudication of the issues on appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Finally, certain chronic disabilities, including tumors of the brain, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran maintains that he currently suffers from residuals of a brain tumor, which was surgically removed, that first manifest during his active service.  The evidence reveals the Veteran underwent a surgical resection of a giant meningioma in November 2001.  Records at the time noted the Veteran had an 18-month history of headaches and had also experienced seizures as a child.  While the evidence reveals that the Veteran currently suffers from residuals of a brain tumor, diagnosed as meningioma, the competent, probative evidence of record does not etiologically link the Veteran's brain tumor or any current residuals to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, headaches, seizures or any other neurological disorder during active service.  Furthermore, the Board observes there has been no assertion by the Veteran that he suffered any in-service symptomatology related to his brain tumor.  

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In this regard, the Board again notes a November 2001 surgery removed a newly discovered giant left frontoparietal meningioma.  Records related to the November 2001 surgery indicate the Veteran suffered seizures as a child until age 9, and had begun to suffer constant headaches approximately 18 months prior to the surgery, in approximately May 2000, a period of nearly 17 years following separation from active service.  There is no indication of record to suggest the Veteran experienced symptomatology related to his brain tumor prior to the onset of headaches in approximately May 2000.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  As such, service connection is not warranted on the basis of continuity of symptomatology.  Furthermore, as the Veteran's brain tumor did not manifest to a compensable degree within one year of service discharge, the presumption of service connection does not apply in the instant case.  See 38 C.F.R. §§ 3.307, 3.309(a).

As discussed above, the Veteran was afforded a VA examination in June 2010, during which the examiner noted the Veteran's history of headaches and memory problems, as well as some language problems and very mild right-sided weakness.  The VA examiner noted the Veteran had a large meningioma and had subsequent complications of partial complex seizures and headaches.  However, no etiological opinion was offered.

The Board subsequently sought, and received, a VHA medical opinion from a certified neurosurgeon in September 2011, noting the size of the meningioma discovered in 2001 and that meningiomas are slow-growing tumors.  Following a review of the claims folder, the VA neurosurgeon opined that it is less likely as not that the Veteran's meningioma had its onset during his active service.  In this regard, the VA neurosurgeon noted that while meningioma are typically slow-growing tumors, the rate of growth varies between patients and may also vary over time in the same patient.  As such, the VA neurosurgeon noted that, in the absence of brain imaging performed prior to or during the Veteran's service, it is impossible to state when the tumor first appeared.  Finally, the VA neurosurgeon noted that the Veteran's childhood seizures were not likely symptoms of his brain tumor, as such symptomatology would be expected to continue or grow in severity, while in the Veteran's case, seizures ceased at age 9.

In sum, the Board finds that there is no evidence of a brain tumor or any associated symptomatology in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current residuals of a giant meningioma and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of this, and the length of time between his separation from active service and onset of symptomatology weighs against granting the Veteran's claim on both a direct and presumptive basis.

The Board acknowledges that the Veteran indicated his physicians have suggested his brain tumor first manifest prior to his June 1983 separation from active service.  See, e.g., September 2005 VA Form 9.  However, the Board observes there is no written opinion of record from the Veteran's treating physician which directly addresses the etiology of his brain tumor or residuals thereof.  The Board notes that the connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77; Dean v. Brown, 8 Vet. App. 449 (1995).  As such, the physician's statement relayed by the Veteran may not be relied upon as a basis for awarding service connection.

The Board also acknowledges that the Veteran himself has claimed that his current disability is etiologically related to his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a brain tumor, and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2002).

II.	Increased Evaluations

The Veteran's left and right knee disabilities have been separately evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5261, respectively.  As the Veteran's disabilities are evaluated pursuant to the same diagnostic criteria, the Board will discuss the pertinent law and regulations applicable to the Veteran's claims prior to addressing the increased evaluation claims separately below.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261 (2011).  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71 , Plate II (2011).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

With respect to instability of the knee, Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2011).

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 and a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a , Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59 .

A. Residuals of a Left Patella Fracture

As noted above, the Veteran's service-connected left knee disability has been evaluated as 10 percent disabling throughout based on instability of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In considering the Veteran's left knee disability, the Board must consider whether he is entitled to a higher disability rating based on instability as well as if he is entitled to a separate evaluation based on arthritis or limitation of motion under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261, respectively.  As noted above, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.

Having considered the evidence of record, the Board determines that an increased evaluation based on instability of the left knee is not warranted at any point during the appeal period.  However, the Board finds that a separate 10 percent evaluation is warranted as of January 4, 2007, as there is x-ray evidence of arthritis with objective evidence of painful motion as of this date.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

With respect to instability of the left knee, the Board notes a March 2004 VA examination report notes there was no laxity to varus/valgus stressing or anterior drawer testing.  Likewise, a May 2005 VA examination report notes drawer and McMurray testing was normal and examination of the left knee did not reveal evidence of subluxation, locking pain or joint effusion.  Finally, an April 2010 VA examination report notes the Veteran's left knee does not give way and specifically notes there is not instability or subluxation.  Thus, there is no competent evidence of record to indicate the Veteran's left knee disability more closely approximated "moderate" instability at any point during the appeal period.  Therefore, the Board finds that an evaluation in excess of 10 percent for instability of the left knee is not warranted at any point during Veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With regards to range of motion testing, the Board notes the March 2004 VA examination report notes the Veteran exhibited flexion of the left leg to 120 degrees with full extension to zero degrees.  This motion was not additionally limited by pain, weakness, fatigability or lack of endurance.  See DeLuca, supra.  Further, the May 2005 VA examination report notes flexion limited by pain to 110 degrees with full extension to zero degrees.  The Board acknowledges the Veteran reported pain throughout his range of motion, particularly after repetitive use.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee to 30 degrees of flexion or less as discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent based on limitation of motion of the right knee.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

Finally, the April 2010 VA examination report notes flexion of the left leg to 110 degrees with full extension to zero degrees of motion.  While there was stiffness and weakness of the left knee, such symptoms did not additionally limit the Veteran's functional range of motion.  There was no additional limitation of motion after repetitive testing.  See DeLuca, supra.

The Board notes that neither the VA examinations discussed above, nor any other evidence of record, reveals flexion limited to 45 degrees or extension limited to 5 degrees.  Thus, the Board finds that the Veteran is not entitled to a separate compensable evaluation for his left knee disability under the schedular criteria of Diagnostic Codes 5260 or 5261 at any point during the appeal period.  The evidence of record does, however, demonstrate that the Veteran does not have full flexion in his left knee.  See, e.g., March 2004 VA examination report.  In addition, a January 4, 2007, record demonstrates x-ray evidence of degenerative arthritis in the left knee and subjective complaints of pain.  

The Board acknowledges VA treatment records contain reports of degenerative joint disease (DJD) in the knees prior to January 4, 2007.  See, e.g., April 2003, October 2004 VA treatment records.  However, the Board notes radiological testing conducted in both March 2004 and May 2005 specifically do not diagnose arthritis of the left knee.  The first x-ray evidence demonstrating a diagnosis of arthritis of the left knee occurs January 4, 2007.  In light of this evidence, the Board finds that the Veteran is entitled to a separate evaluation of 10 percent, but not greater, under Diagnostic Code 5010 as of January 4, 2007.

B. Residuals of a Right Patella Fracture

Applicable Diagnostic Criteria

Prior to the April 2004 rating decision currently on appeal, the Veteran's right knee disability had been evaluated as 10 percent disabling based on instability of the knee pursuant to Diagnostic Code 5257.  In the April 2004 rating decision, the RO continued the Veteran's 10 percent evaluation, but changed the applicable Diagnostic Code to 5010, pertaining to arthritis, due to trauma.  In a July 2005 rating decision, the RO increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 5010, effective June 23, 2003.  Finally, in a March 2011 rating decision, the RO again changed the applicable diagnostic code to 5261, pertaining to limitation of extension of the leg, and awarded a 30 percent evaluation effective April 26, 2010.

In reviewing the record and the diagnostic criteria historically applied to the Veteran's right knee disability, the Board finds that the RO improperly changed the Diagnostic Code from 5257, pertaining to instability of the knee, to 5010, pertaining to traumatic arthritis.  In doing so, the RO incorrectly determined that the Veteran's disability was manifest effectively by arthritis in two major joints, thus warranting an overall 20 percent evaluation pursuant to Diagnostic Code 5010.  See July 2005 rating decision.  As will be discussed in further detail below, this determination was made in error.  Furthermore, it is more beneficial to the Veteran to continue the 10 percent evaluation under Diagnostic Code 5257 throughout the course of the instant appeal, and award separate evaluations based on arthritis and limitation of motion of the leg in stages as discussed in detail below.  See Butts v. Brown, 5 Vet. App. 532, 538 (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Therefore, after revising the applicable diagnostic codes, but prior to determining whether an increase is warranted, the Veteran's right knee is considered to be evaluated as follows: (1) prior to June 23, 2003, 10 percent disabling under Diagnostic Code 5257; (2) June 23, 2003, to April 25, 2010, separate 10 percent evaluations under Diagnostic Code 5257 and 5010 (which would combine to 20 percent under 38 C.F.R. § 4.25); (3) as of April 26, 2010, 10 percent disabling pursuant to Diagnostic Code 5257 and 20 percent disabling under Diagnostic Code 5261 (which would combine to 30 percent pursuant to 38 C.F.R. § 4.25).

Increased Evaluation prior to June 23, 2003

As discussed above, the Veteran's service-connected right knee disability has been evaluated as 10 percent disabling prior to June 23, 2003, based on instability pursuant to Diagnostic Code 5257.  In considering the Veteran's right knee disability, the Board must consider whether he is entitled to a higher disability rating based on instability as well as if he is entitled to a separate evaluation based on arthritis or limitation of motion under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261, respectively.  As noted above, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.

Having considered the evidence of record, the Board determines that an increased evaluation based on instability of the right knee is not warranted prior to June 23, 2003.  However, the Board finds that a separate 10 percent evaluation is warranted, as there is x-ray evidence of arthritis with objective evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

With respect to instability of the right knee, the Board notes an April 2003 VA treatment record indicates the Veteran denied locking of the right knee, but reported his right knee would occasionally give out.  The right knee was stable to varus and valgus testing.  Likewise, a June 2003 VA treatment record notes the Veteran's right knee was stable.  There is no competent evidence of record to indicate the Veteran's right knee disability more closely approximated "moderate" instability at any point prior to June 23, 2003.  Therefore, the Board finds that an evaluation in excess of 10 percent for instability of the right knee is not warranted for this period of the Veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With regards to range of motion testing, the Board notes the April 2003 VA treatment record indicates the Veteran exhibited flexion to 100 degrees and full extension to zero degrees.  This record also indicates the Veteran experienced pain under the knee cap when standing too long or climbing stairs.  Furthermore, the June 2003 VA treatment record notes the Veteran exhibited full range of motion of the right knee.  His right knee was painful on McMurray testing without clicking or popping.  

The Board notes that neither VA treatment record discussed above, nor any other evidence of record, reveals flexion limited to 45 degrees or extension limited to 5 degrees.  Thus, the Board finds that the Veteran is not entitled to a separate compensable evaluation for his right knee disability under the schedular criteria of Diagnostic Codes 5260 or 5261 prior to June 23, 2003.  The evidence of record does, however, demonstrate that the Veteran did not have full flexion in his right knee.  See April 2003 VA treatment record.  In addition, there is x-ray evidence of degenerative arthritis in the right knee and subjective complaints of pain.  See, e.g., April 2003 VA clinic note.  In light of this evidence, the Board finds that the Veteran is entitled to a separate evaluation of 10 percent, but not greater, under Diagnostic Code 5010 prior to June 23, 2003.

Increased Evaluation June 23, 2003 to April 25, 2010

As discussed above, for the period June 23, 2003, to April 25, 2010, the Veteran's service-connected right knee disability has been evaluated as 10 percent disabling based on instability pursuant to Diagnostic Code 5257 with a separate evaluation of 10 percent based on arthritis with painful motion pursuant to Diagnostic Code 5010.  Again for this stage of the Veteran's appeal, in considering the Veteran's right knee disability, the Board must consider whether he is entitled to a higher disability rating based on instability as well as if he is entitlement to a higher separate evaluation based on arthritis or limitation of motion under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261, respectively.  As noted above, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.

Having considered the evidence of record, the Board determines that an increased evaluation is not warranted at any point during this stage of the Veteran's appeal, based on instability, arthritis or limitation of motion of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260 and 5261.  With respect to instability, the Board notes a March 2004 VA examination report indicates the Veteran reported his right knee would give way when squatting or climbing stairs.  However, on testing, there was no laxity to varus or valgus stressing.  Likewise, drawer testing was negative.  A May 2005 VA examination found the Veteran's right knee to be normal on drawer and McMurray testing with no recurrent subluxation found.  In light of the evidence of record, including VA treatment records and the Veteran's lay statements, the Board finds the preponderance of the evidence is against a finding that the Veteran's right knee disability more closely approximates "moderate" instability of the right knee at any point during this stage of the Veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With respect to arthritis of the right knee, the Board observes the RO had previously evaluated the Veteran's right knee disability as 20 percent disabling pursuant to Diagnostic Code 5010.  In doing so, the RO noted the Veteran experienced severe chondromalacia affecting two joint surfaces of the knee with limited motion.  See July 2005 rating decision.  However, as indicated above, chondromalacia of two surfaces of the same joint does not warrant an evaluation of 20 percent under Diagnostic Code 5010.  In this regard, a 20 percent evaluation pursuant to Diagnostic Code 5010 (evaluated as degenerative arthritis) requires x-ray evidence of arthritis of two or more major joints, or two or more minor joints with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the instant case, while there is evidence of degenerative joint disease of the right knee, the Board observes the right knee joint is one single joint.  As such, an evaluation in excess of 10 percent is not warranted based on arthritis of the right knee pursuant to Diagnostic Code 5010.

With respect to limitation of motion, the Board observes the March 2004 VA examination report reflects the Veteran exhibited flexion limited by pain to 120 degrees with full extension to zero degrees.  There was no weakness or fatigability, and range of motion was not additionally limited by pain, weakness or lack of endurance.  See DeLuca, supra.  The May 2005 VA examination found the Veteran exhibited flexion of the right knee limited by pain to 110 degrees with full extension to zero degrees of motion.  The Board acknowledges the Veteran reported pain throughout his range of motion, particularly after repetitive use.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee to 30 degrees of flexion or less as discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent based on limitation of motion of the right knee.  See Mitchell, 25 Vet. App. 32 (2011).

The Board notes that neither VA examination report discussed above, nor any other evidence of record, reveals flexion limited to 30 degrees or extension limited to 5 degrees.  Thus, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his right knee disability under the schedular criteria of Diagnostic Codes 5260 or 5261 for the period June 23, 2003, to April 25, 2010.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for this stage of the Veteran's appeal, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Evaluation as of April 26, 2010

As discussed above, for the period as of April 26, 2010, following adjustment of the diagnostic codes applicable to the Veteran's claim, his service-connected right knee disability has been evaluated as 10 percent disabling based on instability pursuant to Diagnostic Code 5257 with a separate evaluation of 20 percent based on limitation of extension pursuant to Diagnostic Code 5261.  Again for this stage of the Veteran's appeal, in considering the Veteran's right knee disability, the Board must consider whether he is entitled to a higher disability rating based on instability as well as if he is entitled to a higher separate evaluation based on limitation of flexion and/or extension under Diagnostic Codes 5260 and 5261, respectively.  As noted above, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.

With respect to instability, the Board notes an April 2010 VA examination report specifically finds the Veteran's right knee does not give out or exhibit instability.  In light of the April 2010 VA examination report, when considered in conjunction with other evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's right knee disability more closely approximates "moderate" instability of the right knee at any point during this stage of the Veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With respect to limitation of motion, the April 2010 VA examination report reflects the Veteran exhibited flexion limited by pain to 100 degrees and extension limited by pain to 20 degrees.  While there was weakness and stiffness of the right knee, such symptoms did not affect the motion of the joint.  See DeLuca, supra.  Finally, there was no additional limitation of motion after repetitive use.  Id.

Upon considering the results of the April 2010 VA examination report, the Board finds that an evaluation of 30 percent, but not greater, is warranted based on limitation of extension of the right leg due to the Veteran's service-connected right knee disability.  In this regard, the Board again notes that, as of April 26, 2010, the date of the VA examination, the evidence reveals the Veteran's right knee disability limits extension of the right leg to 20 degrees of motion, warranting a 30 percent evaluation pursuant to Diagnostic Code 5261.  However, as there is no objective evidence of flexion limited to 45 degrees or less, no separate evaluation is warranted under Diagnostic Code 5260.

In sum, the Board finds that an evaluation in excess of 10 percent based on instability of the right knee is not warranted at any point during this stage of the Veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, as the report of an April 2010 VA examination reveals extension limited to 20 degrees, the Board finds that an evaluation of 30 percent, but not greater, is warranted based on limitation of extension of the right leg as of April 26, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

C. Additional Considerations

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected bilateral knee disabilities.  However, no higher or separate evaluations are warranted under any of these diagnostic codes at any point during the appeal period.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disabilities because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262 for the knees.

The Board acknowledges the Veteran's contentions that his service-connected bilateral knee disabilities warrant evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral knee disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

The discussion above reflects that the symptoms of the Veteran's bilateral knee disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected bilateral knee disabilities.  While the Veteran is currently unemployed, the record indicates this is due to residuals of a brain tumor, for which service connection has been denied above.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


ORDER

Service connection for residuals of a brain tumor is denied.

An evaluation in excess of 10 percent based on instability for residuals of a left patella fracture is denied.

A separate evaluation of 10 percent, but not greater, for residuals of a left patella fracture based on arthritis with painful motion is granted effective January 4, 2007, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation of 10 percent, but not greater, for residuals of a right patella fracture based on instability is granted throughout the appeal period, subject to the laws and regulations governing the award of monetary benefits.

An separate evaluation of 10 percent, but not greater, for residuals of a right patella fracture based on arthritis with painful motion is granted prior to April 26, 2010, subject to the laws and regulations governing the award of monetary benefits.

A separate evaluation of 30 percent, but not greater, for residuals of a right patella fracture based on limitation of extension of the right leg is granted as of April 25, 2010, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


